Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2010. Commission File Number 001-34077 SAFE BULKERS, INC. (Translation of registrants name into English) 32 Avenue Karamanli, P.O. Box 70837, 16605 Voula, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) : Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) : Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- . EXHIBIT INDEX Proxy Statement for the 2010 Annual Meeting of Stockholders Proxy for the 2010 Annual Meeting of Stockholders 2009 Annual Report 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 17, 2009 SAFE BULKERS, INC., By: /s/ KONSTANTINOS ADAMOPOULOS Name: Konstantinos Adamopoulos Title: Chief Financial Officer 3
